United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-2304
                                   ___________

Robert Ray Young,                     *
                                      *
            Appellant,                *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Western District of Missouri.
Tina Jackson, Manager of Appletree    *
Apartments; Assistant Manager of      *      [UNPUBLISHED]
Appletree Apartments,                 *
                                      *
            Appellees.                *
                                 ___________

                             Submitted: November 1 , 2010
                                Filed: November 3, 2010
                                 ___________

Before LOKEN, MURPHY, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       Missouri resident Robert Young brings this interlocutory appeal challenging the
district court’s1 denial of appointment of counsel.2 After careful review, we conclude


      1
        The Honorable Dean Whipple, United States District Judge for the Western
District of Missouri.
      2
       This appeal is timely only as to the June 8, 2010 order denying appointment
of counsel. See Fed. R. App. P. 4(a)(1)(A); Nat’l Ass’n of Chain Drug Stores v. New
Eng. Carpenters Health Benefits Fund, 582 F.3d 30, 40 (1st Cir. 2009).
that the district court did not abuse its discretion, see Phillips v. Jasper County Jail,
437 F.3d 791, 794 (8th Cir. 2006) (standard of review and relevant factors), and we
therefore affirm. We also deny the pending motions. See 8th Cir. R. 47B.
                         ______________________________




                                          -2-